DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 10/20/2020 are considered by examiner.

                                                                  Drawings
3.           All drawings filed on 10/20/2020 are approved by examiner.

Claim Rejections - 35 USC § 102
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.         Claims 1-3, 5, 6, 9, 11-13, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. Pub. No. 2015/0263612, hereinafter “Wu”).

Regarding claims 1 and 11, Wu (e.g., Fig. 1) shows an apparatus and a method for manufacturing thereof comprising at least two switching components (S1, S2) configured to perform a switching function; at least two conductivity arbitrating devices (D1, D2) in electrical communication with the at least two switching components (S1, S2); and driver circuitry (“control circuit”, para. [0059]) configured to deliver a plurality of driver signals to the at least two switching components (S1, S2), wherein the plurality of driver signals include interleaved modulation (paras. [0035], [0038]) and a duty cycle configured to step-down (paras. [0059], [0062]) a direct current (DC) voltage.

Regarding claims 2 and 12, Wu shows further comprising a modulator configured to interleave a plurality of duty cycle signals delivered to the driver circuitry (paras. [0035, [0038]).

Regarding claims 3 and 13, Wu shows wherein the duty cycle changes as a function of a number of the at least two switching components (S1, S2) and a number of the at least two conductivity arbitrating devices (D1, D2) (para. [0038]).

Regarding claims 5 and 15, Wu shows wherein the at least two conductivity arbitrating devices include at least one of a diode (D1).

Regarding claims 6 and 16, Wu shows wherein the at least two switching components (S1, S2) include a metal-oxide-semiconductor field-effect transistor (MOSFET) (para. [0070]).

Regarding claims 9 and 19, Wu shows further comprising a modular cell comprising an additional switching component (S5) and two additional conductivity arbitrating devices (D5, D6).

Claim Rejections - 35 USC § 103
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.           Claims 4, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
            Regarding claims 4, 9, 14 and 20, Wu shows an apparatus and a method for manufacturing thereof comprising all the claimed subject matter as discussed above in section 6, except for a plurality of duty cycle signals having a duty cycle equal to 1/(nc+1), wherein nc is (n-1)/3, and n is a number of the at least two switching components plus a number of the at least two conductivity arbitrating devices (claims 4, 14); or a plurality of duty cycle signals having a duty cycle equal to 1/(nc+1), wherein nc is a number of modular cells (claims 10, 20).
            However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such those formulas into the device of Wu because they are merely a matter of design option when the general conditions of a claim are disclosed in the prior art.

10.       Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of JP2006262619 (hereinafter “’619”).
            Regarding claims 7, 8, 17 and 18, Wu shows an apparatus and a method for manufacturing thereof comprising all the claimed subject matter as discussed above, except for further comprising an inductor (claim 7, 17), and wherein the inductor resonates with a capacitance (claims 8, 18).
            However, ‘619 discloses a DC/DC converter (e.g., Fig. 1) comprising an inductor (Lr), and wherein the inductor resonates with a capacitance (Ce).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an inductor, and wherein the inductor resonates with a capacitance as taught in ‘619 into the apparatus and a method of Wu for the purpose of enhancing the power efficiency of the circuit via “increase[ing] the transition electrical energy” (abstract, ‘619).

                                                Contact Information
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838